DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 5/20/2021, amended claims 1, 10, and 14, cancelled claim 15, and added new claim 18. Claims 1-14, and 16-18 are currently pending herein.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Reza Sahba (Applicant’s representative) on 6/02/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 3, with the following: 
a triangular front body portion including a front side and a first connecting
Replace Claim 1, line 5, with the following:
a triangular rear body portion including a rear side and a second connecting
Replace Claim 11, line 3, with the following:
wheel when the scooter body is in the compact state, a cross engaging rear gear coupled to the
Replace Claim 17, line 2, with the following:
states of the scooter body at least one of the standing mode harness connector and the bike mode
Replace Claim 18, line 2, with the following: 

Replace Claim 18, line 4-6, with the following:
a triangular rear body portion including a rear side and a second connecting side, wherein the rear side and second connecting side form a second acute angle;
a plurality of rear wheels mountable to the rear body and a transmission driveably engageable with the rear wheels;
wherein the front body further includes a crank assembly, and the transmission further includes a worm gear rotatably engageable with the rear wheel when the scooter body is in the compact state, a cross engaging rear gear coupled to the worm gear and engageable to the crank assembly;
wherein the first and second connecting sides are connected so as to linearly slide with
Allowable Subject Matter
Claims 1-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A scooter, comprising a scooter body, the scooter body comprising: a triangular front body portion including a front side and a first connecting side, wherein the front side and first connecting side form a first acute angle; a  triangular rear body portion including a rear side and a second connecting side, wherein the rear side and second connecting side form a second acute angle; wherein the first and second connecting sides are connected so as to linearly a steering column, wherein the front body portion further includes a first steering column holder and a second steering column holder transverse to the first steering column holder, and wherein the steering column is releaseably mountable to the first steering column holder when the scooter body in the compact state, and releaseably mountable to the second steering column holder when the scooter body is in the extended state, as claimed in Claim 1 and similarly claimed in Claim 18 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of scooters (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618